Case: 19-40095      Document: 00515972571         Page: 1    Date Filed: 08/10/2021




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 10, 2021
                                   No. 19-40095                         Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Oksana Butler,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                               No. 4:18-CR-48-2


   Before Owen, Chief Judge, Smith and Graves, Circuit Judges.
   Jerry E. Smith, Circuit Judge:
          Oksana Butler conspired to possess methamphetamine (“meth”) and
   pleaded guilty with a plea agreement. In sentencing, the district court (1) im-
   posed special conditions of release and (2) temporarily denied Butler federal
   benefits—even though the plea agreement didn’t mention those aspects of
   sentencing. Butler claims that the court failed to sentence her in accordance
   with the agreement and erred in denying her benefits. Finding no plain error
   on the former and waiver on the latter, we affirm.
Case: 19-40095        Document: 00515972571              Page: 2       Date Filed: 08/10/2021




                                          No. 19-40095


                                                I.
           Upon executing a search warrant, officers discovered a plethora of
   drugs in Butler’s bedroom. Butler agreed to plead guilty of conspiracy to
   possess with intent to manufacture and distribute meth. Two parts of that
   agreement are pertinent.
           First, the parties agreed that the court should sentence Butler to 144
   months’ imprisonment, a $100 special assessment, and a 5-year term of
   supervised release (“SR”). 1 But the agreement made no mention of (1) spe-
   cial conditions that might accompany SR or (2) whether the court could
   render Butler temporarily ineligible for federal benefits per 21 U.S.C.
   § 862(b)(1)(B).
           Second, Butler “waive[d] the right to appeal the conviction, sentence,
   fine, order of restitution, or order of forfeiture . . . on all grounds.” She
   reserved the right to appeal “the failure of the Court, after accepting this
   agreement, to impose a sentence in accordance with the terms of this
   agreement.” 2
           After Butler entered her plea, the presentence investigation report
   (“PSR”) recommended that the court (1) impose special conditions of SR 3
   and (2) deny Butler federal benefits for up to five years, per § 862(b)(1)(B).
   Butler didn’t object to either, and the court imposed those special conditions


           1
             The agreement also provided Butler “the opportunity to withdraw” her plea if
   the court rejected the agreement’s terms.
           2
            The agreement contained a merger clause, specifying “that this agreement is a
   complete statement of the parties’ agreement in this case.”
           3
              Those conditions require Butler to (1) “provide the probation officer with access
   to any requested financial information,” (2) “not possess or consume any alcoholic bever-
   ages,” (3) “participate in a program of testing and treatment for alcohol abuse,” (4) “par-
   ticipate in a program of testing and treatment for drug abuse,” and (5) “participate in any
   combination of psychiatric, psychological, or mental health treatment programs.”




                                                2
Case: 19-40095        Document: 00515972571              Page: 3       Date Filed: 08/10/2021




                                          No. 19-40095


   of SR and ordered Butler ineligible for federal benefits for five years.

                                               II.
           Butler contends that the court failed to sentence her in accordance
   with her plea agreement. We (A) ascertain the appropriate standard of
   review and then (B) analyze Butler’s theory.

                                               A.
           In the district court, Butler did not aver that the court failed to sen-
   tence her in accordance with the plea agreement. Because her objection “was
   not brought to the court’s attention,” our review is for “plain error” only. 4
   Butler agrees. To establish plain error, a defendant must show, at the first
   prong, “an error that has not been intentionally relinquished or abandoned.”
   United States v. Mims, 992 F.3d 406, 409 (5th Cir. 2021) (cleaned up).

                                               B.
           The court did not err—plainly or otherwise. Butler’s theory thus
   flounders on the first prong of plain error review. Id.
           “Once the court has accepted a plea agreement . . . it is, as a general
   rule, bound by the terms of that agreement.” McClure v. Ashcroft, 335 F.3d
   404, 413 (5th Cir. 2003) (cleaned up). We thus need to determine whether
   the court’s pronounced sentence was “incompatible with the terms of the
   agreement.” Delgado, 769 F. App’x at 145. We construe the agreement “in
   accord with what the parties intended,” 5 employing “general contract princi-
   ples and strictly constru[ing] the terms of the agreement against the Govern-



           4
             Fed. R. Crim. P. 52(b); accord United States v. Delgado, 769 F. App’x 144, 145
   (5th Cir.) (per curiam), cert. denied, 140 S. Ct. 280 (2019).
           5
            United States v. Bond, 414 F.3d 542, 545 (5th Cir. 2005); see also United States v.
   Williams, 949 F.3d 237, 238 (5th Cir. 2020).




                                                3
Case: 19-40095         Document: 00515972571              Page: 4       Date Filed: 08/10/2021




                                          No. 19-40095


   ment as the drafter.” Williams, 949 F.3d at 238.
           Butler’s theory is that “the parties did not agree to” (1) “a five-year
   period of ineligibility for federal benefits” or (2) “special conditions of super-
   vised release.” The court’s decision to impose those conditions, the argu-
   ment goes, constitutes a failure to impose a sentence in accordance with the
   plea agreement. We disagree.
           The parties did not form any agreement vis-à-vis § 862 ineligibility or
   special conditions of SR, and “[w]e do not infer obligations not agreed to by
   the parties.” 6 Where an agreement is silent about a condition, it provides no
   evidence “that the government promised or that [the defendant] bargained
   for” the relevant condition. United States v. Taylor, No. 93-5021, 1994 WL
   57381, at *1 (5th Cir. Feb. 11, 1994) (per curiam). Consequently, we have
   repeatedly declined to construe a plea agreement’s silence as a constraint on
   sentencing discretion. 7 Thus, the silence in Butler’s plea agreement didn’t
   cabin the court’s discretion vis-à-vis § 862 or special conditions of SR. 8


           6
             United States v. Taylor, No. 17-15613, 2021 WL 2376367, at *2 (11th Cir. June 10,
   2021) (per curiam) (unpublished); see also United States v. Hernandez, 17 F.3d 78, 82 (5th
   Cir. 1994) (“As the agreement was thus silent on this issue, the government’s potential
   obligation to move for a downward departure is even more questionable.”); cf. United States
   v. Benchimol, 471 U.S. 453, 456 (1985) (per curiam) (“[I]t was error for the Court of Appeals
   to imply as a matter of law a term which the parties themselves did not agree upon.”).
           7
             For instance, where a plea agreement was “silent regarding whether the sen-
   tences should be served concurrently or consecutively,” the “district court had discretion
   to determine whether to order that the sentence . . . be served concurrently or consecu-
   tively.” United States v. Brown, 432 F. App’x 339, 340 (5th Cir. 2011) (per curiam); accord
   Taylor, 1994 WL 57381, at *1. As another example, where a “plea agreement . . . had no
   provision that bound the district court to grant a [sentencing] reduction,” a court’s deci-
   sion to deny that reduction did not “constitute[] a rejection of the plea agreement.” Del-
   gado, 769 F. App’x at 145.
           8
               Even supposing that the agreement’s silence rendered it ambiguous, parole evi-
   dence likewise demonstrates that Butler didn’t consider her plea agreement to bar § 862
   ineligibility or special conditions of SR. “[W]hen a plea contract is unambiguous, this court




                                                4
Case: 19-40095        Document: 00515972571              Page: 5       Date Filed: 08/10/2021




                                          No. 19-40095


           Butler counters by noting that “a court choosing to accept a plea
   agreement does not then have the option to perform a judicial line-item
   veto.” 9 Thus, Butler contends, the “plea agreement delineated the agreed
   sentence, which did not include a five-year period of ineligibility for federal
   benefits penalty or special conditions of supervised release.” In other words,
   according to Butler, the plea agreement delineated every aspect of Butler’s
   sentence, and imposition of anything not listed contravenes that agreement.
   That’s wrong for three reasons.
           First, this case is not like the line-item veto cases, because the court
   did not reject any part of Butler’s proposed sentence. In its own words, the
   court “accept[ed] the plea agreement and the judgment and the sentence will
   be consistent with it.”
           Second, where Butler bargained for the court not to exercise its usual
   sentencing discretion, the plea agreement made that clear. For instance, the
   parties agreed that Butler “will not receive a fine.” But they did not do that
   for § 862 or special conditions of SR. By expressio unius, the parties did not
   indicate any intent to bar the court from exercising its discretion vis-à-vis
   § 862 or special conditions of SR.
           Third, the plea agreement contemplated “supervised release.” But



   generally will not look beyond the four corners of the document.” United States v. McClure,
   854 F.3d 789, 793 (5th Cir. 2017) (cleaned up). But courts sometimes check to see if any
   evidence demonstrates contrary intent. See Bond, 414 F.3d at 545.
           In pleading guilty, Butler acknowledged that she may have to forfeit federal bene-
   fits. Two iterations of the PSR indicated that Butler might be “ineligible for . . . federal
   benefits for up to five years.” The PSR also listed special conditions of SR. And Butler
   didn’t object to any of that. Thus, parole evidence suggests that Butler didn’t consider her
   plea agreement to bar § 862 ineligibility or special conditions of SR.
           9
            United States v. Serrano-Lara, 698 F.3d 841, 844–45 (5th Cir. 2012); see also
   United States v. Self, 596 F.3d 245, 249 (5th Cir. 2010).




                                                5
Case: 19-40095      Document: 00515972571            Page: 6   Date Filed: 08/10/2021




                                      No. 19-40095


   nothing in the agreement specified how, exactly, that release would be
   “supervised.” It would be absurd to conclude that the agreement’s dearth
   of details about SR stripped the court of discretion to impose conditions of
   supervision. Thus, the court’s imposition of special conditions comports
   with the agreement’s contemplation of SR.
          The upshot is that “nothing in the record indicates that the govern-
   ment promised or that [Butler] bargained for” her § 862 eligibility or a dearth
   of special conditions. Taylor, 1994 WL 57381, at *1. The plea agreement’s
   silence on those matters did not strip the court of its usual sentencing dis-
   cretion. There was no error—plain or otherwise.

                                          III.
          Butler also contends that, even supposing that the court, in accord-
   ance with the plea agreement, could impose § 862 ineligibility, it still mis-
   applied § 862. Butler’s appeal waiver bars that theory.
          The government contends that Butler waived her right to challenge
   the court’s application of § 862. “To determine whether an appeal of a sen-
   tence is barred by an appeal waiver provision in a plea agreement, we conduct
   a two-step inquiry: (1) whether the waiver was knowing and voluntary and
   (2) whether the waiver applies to the circumstances at hand . . . .” Bond,
   414 F.3d at 544. Our review is de novo. United States v. Palmer, 456 F.3d 484,
   488 (5th Cir. 2006). “[W]e construe appeal waivers narrowly, and against
   the government.” Id. Applying that two-step inquiry, Butler waived her
   right to appeal her § 862 claim.
          First, Butler repeatedly agreed that she “voluntarily and of [her] own
   free will agree[d] to give up [her] appellate rights.” And she doesn’t chal-
   lenge the knowing or voluntary nature of her agreement. Thus, because But-
   ler “does not allege . . . that [her] ratification of the plea agreement was any-
   thing but voluntary” and “indicate[s] that [s]he read and understood the . . .




                                           6
Case: 19-40095          Document: 00515972571               Page: 7        Date Filed: 08/10/2021




                                            No. 19-40095


   unambiguous waiver of appeal,” her “waiver was both knowing and volun-
   tary.” Bond, 414 F.3d at 544.
           Second, Butler’s waiver “applies to the circumstances at hand.” Id.
   Butler “waive[d] the right to appeal the . . . sentence.” And § 862 ineligibil-
   ity is an “aspect of [a] sentence.” 10 General appeal waivers bar challenges to
   aspects of sentencing so long as those aspects are “ordinarily considered . . .
   component[s] of a sentence.” United States v. Keele, 755 F.3d 752, 755 (5th
   Cir. 2014). Thus, Butler waived her right to appeal her § 862 ineligibility
   when she “waive[d] the right to appeal the . . . sentence.”
           The possible 11 exceptions to that rule don’t apply here. For instance,
   a “statutory maximum challenge [to restitution] is not barred by [a] waiver
   of appeal.” United States v. Leal, 933 F.3d 426, 431 (5th Cir.), cert. denied,
   140 S. Ct. 628 (2019). But Butler doesn’t contend that she brings a statutory-
   maximum challenge. As another example, a general appeal waiver does not
   bar an appeal concerning an aspect of a sentence where, inter alia, “the
   defendant was not admonished regarding” that aspect of sentencing. 12 Here,
   in contrast, Butler acknowledged that she “may . . . have to forfeit any federal


           10
              United States v. Silva-De Hoyos, 702 F.3d 843, 848 (5th Cir. 2012); see also United
   States v. Bobadilla-Rodriguez, 534 F. App’x 250, 250 (5th Cir. 2013) (per curiam) (“Hum-
   berto Bobadilla–Rodriguez (Bobadilla) appeals his sentence . . . . He challenges the district
   court’s imposition of a five-year period of ineligibility for federal benefits . . . .” (emphases
   added)); United States v. Jeffers, 479 F. App’x 649, 650 (5th Cir. 2012) (per curiam)
   (“[T]he sentencing court has clarified that Jeffers’ sentence did not include any ineligibility
   for federal benefits.” (emphasis added)).
           11
                We assume, without deciding, that those exceptions could apply to Butler’s
   situation.
           12
              Keele, 755 F.3d at 755; see also United States v. Smith, 528 F.3d 423, 424 (5th Cir.
   2008) (noting, without deciding, that a general appeal waiver might not bar an appeal about
   restitution where “the plea agreement . . . said nothing about restitution . . . [and the
   defendant’s] obligation to pay restitution was not clearly communicated during the Rule 11
   colloquy”).




                                                  7
Case: 19-40095      Document: 00515972571          Page: 8    Date Filed: 08/10/2021




                                    No. 19-40095


   benefits [that she was] receiving.” Further, both iterations of the PSR indi-
   cated that, as part of her sentence, Butler could “be ineligible for any and all
   federal benefits for up to five years.” In short, Butler knew that § 862 ineli-
   gibility could be part of her sentence, and she waived the right to appeal that
   sentence. She thus waived her right to claim that the court misapplied § 862.
          AFFIRMED.




                                          8